I agree with the opinion of the court that the concluding sentence of sec. 1, ch. 512, Laws of 1939, stated in the opinion, p. 612, is unconstitutional.  This sentence was incorporated in the act by amendment of the bill as first introduced.  It was held in State ex rel. Hickey v.Levitan, 190 Wis. 646, 669, 670, 210 N.W. 111, andFitger Co. v. Kremer, 199 Wis. 338, 341, 226 N.W. 310, that when an unconstitutional provision is so incorporated in an act, and the act would not have been passed but for the amendment, the act is invalid, notwithstanding that but for the amendment it would have been valid.
The mere fact that ch. 512, Laws of 1939, as a whole shows that the legislature intended that the existing milk-control statutes should not be applied to towns and villages and cities of the fourth class unless the same were situated in counties of seventy thousand population, demonstrates that the *Page 616 
legislature did not intend that those statutes should be applied throughout the state.  The decision of the court makes this statute apply throughout the state contrary to the express declaration and intent of the legislature.  In the Hickey Case,supra, p. 670, it is said, quoting from Connolly v. UnionS. P. Co. 184 U.S. 540, 22 Sup. Ct. 431, 46 L. Ed. 679, the "logic of which the Hickey opinion declares to be uncontrovertible, —
"Looking then at all the sections together, we must hold that the legislature would not have entered upon or continued the policy indicated by the statute unless agriculturalists and livestock dealers were excluded from its operation, and thereby protected from prosecution.  The result is that the statute must be regarded as an entirety, and in that view it must be adjudged to be unconstitutional as denying the equal protection of the laws to those within its jurisdiction who are not embraced by the ninth section."
In the Fitger Co. Case, supra, p. 341, it is said of a like situation that the "history of the passage of the act leaves no room for such a conclusion [of severability].  As originally introduced it did not contain the exemption provision. That came in as an amendment to the original bill, and the court cannot say that it was not an inducement to the passage of the law."
Thus the legislative history of ch. 512, Laws of 1939, shows conclusively that the act would not have passed the assembly but for the incorporation of the unconstitutional provision by amendment.  The act is therefore void in its entirety, just as were the acts involved in the two cases cited.
The opinion of the court attempts to avoid the effect of the incorporation of the unconstitutional provision by amendment by saying that the chapter was in effect a re-enactment of the existing milk-control statute, and re-enacted the severability provision of that statute, and that the severability provision of that statute saves the constitutional portion of *Page 617 
ch. 512, Laws of 1939.  This, to my mind, is a manifest non sequitur.  Ch. 512 being invalid in its entirety it did not re-enact the existing statute and therefore did not re-enact its severability provision.
It has been the habit of the legislature for several years past to attach a severability clause to all statutes containing several provisions as to the constitutionality of some of which there was doubt.  If the legislature intended to save the first part of its section 1 by a severability clause why did it not add to it such a clause?  This would have been an easy, plain, and habitual way of repelling the inference that the 'adding of the unconstitutional provision by amendment did not induce the enactment of the chapter.  That the legislature did not use its usual tactics in enacting ch. 512, Laws of 1939, would seem to indicate intention that the chapter should stand or fall with the portion added by amendment.  But whether the legislature so intended or not, ch. 512, for the reason stated, is void, and therefore did not re-enact anything.
I am authorized to state that Mr. Justice FRITZ concurs in this dissent.